In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-588 CV

____________________


TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant


V.


PAMELA JEAN FERGUSON, Appellee




On Appeal from the County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 03-16661




MEMORANDUM OPINION (1)
	The Texas Department of Public Safety, appellant, and Pamela Jean Ferguson,
appellee, filed a joint motion to reverse the trial court's judgment and render a judgment
affirming the judgment of the State Office of Administrative Hearings.  The joint motion
is granted and the appeal is disposed of pursuant to the agreement of the parties presented
by joint motion to the Court.  Tex. R. App. P. 42.1(a)(2)(A).  Accordingly, we reverse the
judgment of the trial court and render judgment reinstating the administrative order
authorizing the Department of Public Safety to suspend or deny driving privileges to
Pamela Jean Ferguson for 180 days.
	All costs are assessed against the incurring party.
	REVERSED AND RENDERED.	
										PER CURIAM
Opinion Delivered April 22, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.